 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made, effective as of August 21, 2007, by and between
Gibraltar Industries, Inc., a Delaware corporation, with offices at 3556 Lake
Shore Road, Buffalo, New York 14219 (the “Company”), and Henning N. Kornbrekke,
an individual residing at ____________, Buffalo, New York 14051 (the
“Executive”).
RECITALS:
     The Executive has been employed as the President of the Company since
February 2004 and as President and Chief Operating Officer since December, 2004.
     The Executive has made and is expected to continue to make a major
contribution to the profitability, growth and financial strength of the Company.
In addition, the Company considers the continued services of the Executive to be
in the best interests of the Company and its stockholders.
     The Company and the Executive desire to set forth in writing the terms and
conditions upon which the Executive will be employed as the Company’s President
and Chief Operating Officer.
CONSIDERATION:
     NOW, THEREFORE, in consideration of the conditions and covenants set forth
in this Agreement, the parties hereto agree as follows:
ARTICLE 1.
Employment and Duties
     1.01 Employment. The Company hereby agrees to, and does hereby employ the
Executive, and the Executive hereby agrees to and does hereby accept employment,
as the Company’s President and Chief Operating Officer. It is contemplated that
the Executive will





--------------------------------------------------------------------------------



 



continue to serve as the Company’s President and Chief Operating Officer subject
to the provisions of this Agreement and the right of the Company to elect new
officers. The Executive agrees that in the event his employment with the Company
is terminated for any reason whatsoever, effective as of the date of such
termination the Executive will be deemed and construed, without any further
action on the part of the Executive (including, but not limited to, the
execution and delivery of a written resignation letter), to have resigned:
(a) from his position as President and Chief Operating Officer; (b) from all
other positions he may hold as an officer or director or member of the
management of any corporation or other entity that is directly or indirectly
owned by the Company; and (c) from any and all other positions he may hold with
the Company or any of the Company’s direct or indirect subsidiaries, whether as
an officer or employee or as a member of any committee, board or other executive
or administrative body.
     1.02 Duties. During the period of his employment under this Agreement the
Executive shall perform such executive duties and responsibilities as may be
assigned to him, from time to time, by the Board of Directors of the Company and
shall be subject, at all times, to the control of the Company’s Board of
Directors. The Executive may become a director or trustee of any corporation or
entity that does not constitute a Competitive Operation as described in
Section 4.03 hereof; provided that, the Executive will not be permitted to serve
as a member of the board of directors of more than three (3) companies whose
shares are traded on a nationally recognized stock exchange without first
obtaining approval of the Company’s Board of Directors. The Company shall not
require the Executive to perform services hereunder outside the Buffalo, New
York metropolitan area with such frequency or duration as would require the
Executive to move his residence from the Buffalo, New York area.
ARTICLE 2.
Compensation and Fringe Benefits

2



--------------------------------------------------------------------------------



 



     2.01 Base Salary. The annual base salary of the Executive (hereinafter the
“Base Salary”) shall, for the 2007 calendar year, be equal to $550,000.
Accordingly, during the period beginning on the date this Agreement becomes
effective and ending December 31, 2007, the Company shall pay to the Executive
such amount as may be required, when added to the amount of the base salary
payments made to the Executive prior to the date hereof, to pay to the Executive
the $550,000 amount of his Base Salary for 2007. The portion of the Executive’s
Base Salary for the 2007 calendar year which is payable to the Executive after
the date of this Agreement shall be paid to the Executive in substantially equal
installments, less applicable withholding taxes on the dates that the Company
issues payroll checks to the employees of the Company’s corporate offices
located at 3556 Lake Shore Road, Buffalo, New York. The Base Salary of the
Executive for the 2008 and the 2009 calendar years shall be such amount as may
be recommended by the Compensation Committee of the Company’s Board of
Directors. For the 2008 and the 2009 calendar years, the Executive’s Base Salary
shall be paid to the Executive in substantially equal installments, less
applicable withholding taxes at the same time that the Company issues payroll
checks to the employees of the Company’s corporate offices located at 3556 Lake
Shore Road, Buffalo, New York. If, at any time after the date hereof the Base
Salary of the Executive is increased, the term “Base Salary” as used in this
Agreement shall mean the Base Salary of the Executive as so increased.
     2.02 Incentive Compensation. Subject to the following provisions of this
Section 2.02, the Executive shall be entitled to participate in the Company’s
Management Incentive Compensation Plan (the “MICP”) and the Company’s Long Term
Incentive Plan (the “LTIP”). Payment of the amount, if any, of any bonus the
Executive may become entitled to receive pursuant to the terms of the MICP shall
be made to the Executive in accordance with the terms

3



--------------------------------------------------------------------------------



 



of the MICP. The Executive shall also be entitled to additional bonuses which
the Compensation Committee of the Board of Directors of the Company, in its sole
discretion, may determine and approve.
     2.03 Reimbursement of Expenses. The Company shall reimburse the Executive
for all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company.
     2.04 401(k) Restoration Plan.
          (a) The Company currently maintains a non-qualified plan of deferred
compensation for certain of its executives which is known as the “Gibraltar
401(k) Restoration Plan”, as amended. During the period of the Executive’s
employment with the Company pursuant to this Agreement, the Executive shall be
entitled to participate in the Gibraltar 401(k) Restoration Plan as the same may
be amended from time to time following the date of this Agreement.
     2.05 Tax Qualified Plans. The Executive shall be entitled to participate in
all tax qualified pension, profit sharing, 401(k) or other tax qualified plans
maintained, from time to time, by the Company for the employees of the Company
who are employed at the Company’s Buffalo, New York Corporate offices.
     2.06 Group Welfare Benefits. During the period of the Executive’s
employment under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare benefits plans and programs which
are maintained by the Company for exempt salaried employees employed at the
Company’s Buffalo, New York corporate offices

4



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Company shall have no obligation to maintain
or provide such group welfare benefits to the Executive unless the Executive
pays to the Company, on a monthly basis, the employee portion of any costs
associated with the maintenance and provision of such benefits by the Company to
exempt salaried employees employed by the company at its Buffalo, New York
corporate offices. In addition, during the period of the Executive’s employment
under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare plans and programs maintained by the
Company for its executive officers.
     2.07 Vacation and Other Benefits. During each full year of the Executive’s
employment hereunder, the Executive shall be entitled to paid vacations for such
reasonable periods of time as may be prescribed in the Company’s vacation policy
in effect for salaried employees employed at the Company’s Buffalo, New York
corporate offices. For purposes of determining the amount of paid vacation which
the Executive is entitled to receive, all of the Executive’s years of service
with the Company or any of its affiliates shall be included. In addition, the
Executive shall be entitled to receive the fringe benefits which have previously
been provided to him in his capacity as President and Chief Executive Officer of
the Company together with all other employment benefits and participate in such
other employee benefit plans as may, from time to time, be provided or
maintained by the Company for salaried employees employed at the Company’s
Buffalo, New York corporate offices.
ARTICLE 3.
Term and Termination
     3.01 Term.
          (a) (a) The period of employment of the Executive under this Agreement
shall begin on the date hereof and, provided that the Company delivers a written
notice to the

5



--------------------------------------------------------------------------------



 




Executive on or prior to September 1, 2010, which written notice states that the
Company is electing not to renew the period of the Executive’s employment
hereunder, shall end on December 31, 2010 (unless terminated sooner as provided
for in Section 3.01(b) hereof). If the Company does not deliver the written
notice described in the preceding sentence to the Executive by September 1,
2010, the period of the Executive’s employment hereunder shall automatically be
extended for an additional period of twelve (12) consecutive months beginning
January 1, 2011 and ending December 31, 2011 (such twelve (12) consecutive month
period and any subsequent twelve (12) consecutive month period hereinafter
described in this Section 3.01(a) being hereinafter referred to as a “Renewal
Term”). If the period of the Executive’s employment pursuant to this Agreement
is renewed on January 1, 2011 (as provided for in the preceding sentence) or any
subsequent January1 (pursuant to the provisions of the following sentence),
unless terminated sooner as provided for in Section 3.01(b) hereof, the period
of the Executive’s employment pursuant to this Agreement shall end at the end on
the last day of the then applicable Renewal Term provided that, on or before
September 1 of the then applicable Renewal Term, the Company delivers a written
notice to the Executive which states that the Company is electing not to renew
the period of the Executive’s employment hereunder. In the event that the
Company does not deliver such a written notice to the Executive on or before
September 1, 2010, or September 1 of any subsequent Renewal Term, a new Renewal
Term of twelve (12) consecutive months shall automatically begin on the next
following January 1 (the day immediately following the end of the then
applicable Renewal Term) and end on the next following December 31.
          (b) Notwithstanding anything to the contrary contained in
Section 3.01(a) above, the period of the Executive’s employment pursuant to this
Agreement shall be terminated

6



--------------------------------------------------------------------------------



 




upon the death of the Executive and may be terminated as provided for in
Sections 3.02, 3.03, 3.04, 3.05 and 3.06 hereof.
     3.02 Termination For Cause. Notwithstanding the provisions of Section 3.01
hereof, the Company may terminate the Executive’s employment hereunder at any
time for Cause (as defined below), by delivering to the Executive a written
notice of termination setting forth the date on which such termination is to be
effective and specifying in reasonable detail the facts and circumstances
claimed to provide a basis for the termination.
          For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder if the Compensation Committee
determines (and provides the Executive a written statement of its determination)
that the Executive has engaged in egregious acts or omissions which have
resulted in material injury to the Company and its business; provided that, the
Executive shall not, under any circumstances, be deemed to have engaged in
egregious acts or omissions if: (a) the acts or omissions have been committed or
omitted by the Executive in connection with the implementation of policies or
procedures or strategic initiatives which have been disclosed to the Board of
Directors of the Company; and (b) the Board of Directors of the Company has not
directed the Executive not to implement any such policies, procedures or
strategic initiatives.
     3.03 Termination Without Cause. Notwithstanding anything to the contrary
contained in Section 3.01(a) hereof, the Company may, at any time on or after
the date hereof, terminate the Executive’s employment, without Cause (as “Cause”
is defined in Section 3.02 above), by delivering a written notice of termination
to the Executive. Upon delivery by the Company to the Executive of a written
notice of termination as provided for herein, the Executive’s employment
hereunder shall be terminated effective as of the end of the ninety (90)

7



--------------------------------------------------------------------------------



 



day period beginning on the day following the date the Company delivers the
written notice of termination to the Executive. For purposes of Section 6.02
hereof, if, as provided for by Section 3.01(a) hereof, on or before September 1
of any applicable Renewal Term, the Company delivers a written notice to the
Executive which states that the Company is electing not to renew the period of
the Executive’s employment hereunder, the termination of the Executive’s
employment with the Company which will occur on the expiration of the Term or
any Renewal Term immediately following the Company’s delivery of such written
notice to the Executive shall not be deemed and construed to be a termination of
the Executive’s employment by the Company without “Cause” and, instead, shall be
deemed and construed to be a retirement by the Executive from his employment.
     3.04 Termination by the Executive.
          (a) (a) Notwithstanding anything to the contrary contained in
Section 3.01(a) hereof, the Executive may terminate his employment hereunder at
any time by delivering a written notice of termination to the Company. Upon
delivery by the Executive to the Company of a written notice of termination as
provided for herein, the Executive’s employment hereunder shall be terminated
effective as of the end of the ninety (90) day period beginning on the day
following the date on which the Executive delivers the written notice of
termination to the Company.
          (b) For purposes of this Agreement, the Executive’s termination of his
employment pursuant to this Section 3.04 shall be deemed to be a “Good Reason
Termination” if the reason that the Executive has terminated his employment
(which reason shall be specifically set forth in the written notice of
termination which is delivered by the Executive to the Company) is that: (i) the
Executive has been assigned duties or responsibilities that are

8



--------------------------------------------------------------------------------



 




substantially inconsistent with the position, duties, responsibilities and
status of the Company’s President and Chief Operating Officer; or (ii) the
Executive’s Base Salary has been reduced; or (iii) the Executive is required to
move his residence from the Buffalo, New York metropolitan area as a result of a
relocation of the Company’s Buffalo, New York corporate offices or a change in
the duties of the Executive; or (iv) the Company breaches any of its material
obligations under this Agreement; or (v) the Company breaches any of its
obligations under this Agreement which is not material, and such breach is not
cured by the Company within thirty (30) days following the Company’s receipt of
written notice of such breach from the Executive.
     3.05 Disability. If, during the period of the Executive’s employment
hereunder, it is determined by either the Company or the Executive that the
Executive suffers from a Total and Permanent Disability, the party that makes
the determination that the Executive suffers from a Total and Permanent
Disability shall provide written notice to the other party of such determination
and, effective as of the last day of the calendar month in which such written
notice is delivered, the Executive’s employment with the Company hereunder shall
be deemed to be terminated. For purposes of this Agreement, the Executive shall
be deemed to suffer from a Total and Permanent Disability if the Executive’s
personal physician certifies in writing that the Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months.
     3.06 Retirement. The Executive may retire from his employment effective at
any time on or after the date he attains age sixty five (65) by delivering to
the Company a written notice of his intent to terminate his employment with the
Company and retire, which written notice shall set forth the date on which such
retirement (and its related termination of employment) is to be

9



--------------------------------------------------------------------------------



 



effective. Upon delivery by the Executive to the Company of the written notice
of his intent to terminate his employment hereunder and retire (as provided for
above) the Executive shall be deemed to have retired from his employment with
the Company effective as of the date the Executive’s retirement is to be
effective as specified in the written notice which the Executive delivers to the
Company containing the notice of his intent to terminate and retire; provided
however, that notwithstanding the foregoing, if the date on which the
Executive’s retirement is to be effective as set forth in the written notice
which the Executive delivers to the Company is less than thirty (30) days
following the date on which the Executive delivers the written notice of his
intention to retire to the Company, the Executive’s retirement from his
employment with the Company shall, notwithstanding anything to the contrary
contained in the written notice which the Executive delivers to the Company
containing notice of his intention to retire, be effective at the end of the
thirty (30) day period following the date the Executive delivers written notice
of his intention to retire to the Company.
ARTICLE 4.
Confidentiality; Non-Compete Provisions
     4.01 Confidentiality. During the period of the Executive’s employment
hereunder and for a period of three (3) years following a termination, for any
reason whatsoever, of the Executive’s employment hereunder, the Executive agrees
that he will not, without the written consent of the Board of Directors of the
Company, disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any material
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae,

10



--------------------------------------------------------------------------------



 



designs or styles, processes, customers, methods of distribution, or methods of
manufacture of the Company or any of its subsidiaries; provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by the Executive)
or any information of a type not otherwise considered confidential by persons
engaged in the same business or a business similar to that conducted by the
Company.
     4.02 Non-Compete. During a period of three (3) years after the date of any
termination of the Executive’s employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any business conducted by the Company or with any group, division or
subsidiary of the Company in any geographic area where such business is being
conducted at the time of such termination (any such business, subject to the
provisions of Section 4.03 below, being hereinafter referred to as a
“Competitive Operation”). Ownership by the Executive of 2% or less of the voting
stock of any publicly held Company shall not constitute a violation of this
Section 4.02.
     4.03 Competitive Operation. For purposes of Section 4.02 hereof: (a) a
business shall not be deemed to be a Competitive Operation unless: (i) 10% or
more of the consolidated gross sales and operating revenues of the Company is
derived from such business; or (ii) 10% or more of the consolidated assets of
the Company are devoted to such business; and (b) a business which is conducted
by the Company at the time of the Executive’s termination and which subsequently
is sold or discontinued by the Company shall not, subsequent to the date of such

11



--------------------------------------------------------------------------------



 



sale or discontinuance, be deemed to be a Competitive Operation within the
meaning of Section 4.02 hereof.
     4.04 Non-solicitation of Employees. During a period of three (3) years
after the date of any termination of the Executive’s employment hereunder, the
Executive will not, solicit or offer to employ any individuals that are
employees of the Company or any of its subsidiaries or wholly owned limited
liability companies (including any executive officers of the Company) at the
time the Executive’s employment is terminated; provided that, the limitation on
the right of the Executive to solicit or offer to employ individuals as
contained in this Section shall not apply to any such individuals who, either
before or after the termination of the Executive’s employment hereunder, have
terminated their employment with the Company, its subsidiaries and its wholly
owned limited liability companies.
ARTICLE 5.
Death and Disability Benefits
     5.01 Death Benefits.
          (a) If: (a) the Executive dies during the period of the Executive’s
employment hereunder; then (b) the Company shall cause the beneficiary of the
Executive (or, if none, the personal representative of the Executive’s estate)
to be paid any benefits payable to the beneficiaries of the Executive on account
of the Executive’s death as provided for by the terms of: (i) any life insurance
policies maintained by the Company for the benefit of the Executive; (ii) the
Gibraltar 401(k) Plan; (iii) the Gibraltar 401(k) Restoration Plan; (iv) any
equity based incentive compensation awards granted to the Executive in
connection with the LTIP; (v) any awards of restricted stock, restricted stock
units, options or other equity type awards granted to the Executive under the
terms of the Gibraltar Industries, Inc. 2005 Equity Incentive Plan, as the same
may be amended from time to time (hereinafter the “Omnibus Plan”) or otherwise
granted

12



--------------------------------------------------------------------------------



 




to the Executive; and (vi) any tax qualified retirement plans maintained by the
Company; and (c) the Company shall pay to the beneficiary of the Executive (or
if none, the personal representative of the Executive’s estate), in one lump sum
payment, an amount equal to the sum of: (i) fifty percent (50%) of the
Executive’s Base Salary at the rate in effect on the date of the Executive’s
death; and (ii) all bonuses which would have been payable to the Executive under
MICP if the Executive’s employment had continued through the end of the fiscal
year of the Company in which his death occurs and if the performance of the
Company under MICP had been at the target level of performance. Payment by the
Company to the beneficiary of the Executive (or, if none, the personal
representative of the Executive’s estate) of the amount described in subsection
5.01(c) above shall be made by the Company no later than the end of the ninety
(90) day period following the Executive’s death and the Executive’s beneficiary
(or, if none, the personal representative of the Executive’s estate) shall not
be permitted to designate the taxable year of the Executive in which such
payment is made.
          (b) Disability Benefits. If: (a) the Executive’s employment is
terminated as a result of his suffering of a Total and Permanent Disability;
then (b) the Company shall cause the Executive to be paid any benefits payable
to the Executive on account of his suffering of a Total and Permanent Disability
under the terms of: (i) any disability insurance policies maintained by the
Company for the benefit of the Executive; (ii) the Gibraltar 401(k) Plan;
(iii) the Gibraltar 401(k) Restoration Plan; (iv) any equity based incentive
compensation awards granted to the Executive in connection with the LTIP;
(v) any awards of restricted stock, restricted stock units, options or other
equity type awards granted to the Executive under the Omnibus Plan or otherwise
granted to the Executive; and (vi) any tax qualified retirement plans maintained
by the Company; and (c) the Company shall pay to the Executive, in equal monthly

13



--------------------------------------------------------------------------------



 



installments, for each twelve (12) month period beginning on the first day
following the end of the six (6) month period which begins on the date the
Executive’s employment is terminated due to a Total and Permanent Disability and
for each twelve (12) month period beginning on each anniversary of the date on
which such six (6) month period begins (an “Anniversary Date”), for the
remainder of the Executive’s life, an amount equal to (i) his annual Base Salary
in effect at the rate in effect on the date his employment is terminated as a
result of his suffering of a Total and Permanent Disability up to a maximum of
$188,309 per year (adjusted as set forth below); minus (ii) the sum of (A) the
monthly amounts, if any, payable to the Executive under the terms of any
pension, profit sharing or disability benefit plans maintained by the Company
and in which the Executive was a participant at the time his employment is
terminated due to his suffering of a Total and Permanent Disability; (B) the
monthly amount of all social security, retirement or disability benefits payable
to the Executive by any agency of the United States Government or the State of
New York for each such twelve (12) month period; and (C) the monthly amounts
payable to the Executive pursuant to any policies of disability insurance
maintained by the Company. On each Anniversary Date, the $188,309 per year limit
set forth above shall be adjusted on a cumulative basis for each annual increase
in the U.S. Department of Labor Bureau of Labor Statistics Consumer Price Index
for Urban Wage Earners and Clerical Workers, New York, New York, 1982-84 = 100
measured between the month prior to the first month in which such compensation
payments were made and the month prior to the commencement of each such
successive year.
ARTICLE 6.
Severance and Effects of Termination
     6.01 Effect of Termination for Cause. In the event the Executive’s
employment with the Company is terminated by the Company for Cause (as permitted
by Section 3.02

14



--------------------------------------------------------------------------------



 



hereof), the Company shall, on the date that the termination of the Executive’s
employment becomes effective, pay to the Executive in one lump sum payment, an
amount equal to the sum of: (a) any monthly installments of his Base Salary
which are accrued and unpaid as of the date the termination of the Executive’s
employment becomes effective; and (b) any bonuses accrued for but not yet paid
to the Executive for the fiscal year of the Company ending immediately prior to
the fiscal year of the Company in which the Executive’s employment is
terminated. After the amount required to be paid to the Executive by the
preceding sentence has been paid, the Company shall have no further obligation
to pay the Executive any additional Base Salary, compensation or bonuses and,
except as otherwise provided in Section 6.07 and Section 6.08 hereof, no further
obligation to pay to or provide the Executive any other benefits. For purposes
of this Agreement, monthly installments of the Executive’s Base Salary shall not
be deemed to be “accrued” if they are payable at any time after the date on
which the termination of the Executive’s employment is effective.
     6.02 Effect of Termination Without Cause. In the event that the Executive’s
employment is terminated by the Company, without Cause (pursuant to Section 3.03
hereof), at any time on or after the date hereof: (a) the Company shall, on the
date that the termination of the Executive’s employment with the Company is
effective, pay to the Executive, in one lump sum payment, less applicable
withholding taxes, an amount equal to the sum of: (i) any monthly installments
of his Base Salary which are accrued and unpaid as of the date the termination
of the Executive’s employment becomes effective; and (ii) any bonuses accrued
for but not yet paid to the Executive for the fiscal year of the Company ending
immediately prior to the fiscal year of the Company in which the Executive’s
employment is terminated; and (b) the Company shall, on the earlier of the end
of the six (6) month period following the date the termination of the

15



--------------------------------------------------------------------------------



 



Executive’s employment is effective and the date of the Executive’s death, pay
to the Executive (or, in the case of the Executive’s death, to the personal
representative’s death), an amount equal to: (i) two and one half (2.5)
multiplied by (ii) the sum of (A) the Executive’s Base Salary as in effect on
the date his employment is terminated; and (B) all bonuses paid by the Company
to the Executive during the twelve (12) month period ending on the date the
Executive’s employment is terminated. After the amounts required to be paid to
the Executive by the preceding sentence have been paid, the Company shall have
no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, except as otherwise provided in Section 6.06,
Section 6.07 and Section 6.08 hereof, no further obligation to pay to or to
provide the Executive any other benefits.
     6.03 Effect of Termination by the Executive.
          (a) (a) In the event that the Executive’s employment is terminated by
the Executive as permitted by Section 3.04 hereof, and the termination is not
deemed to be a “Good Reason Termination” (as defined in Section 3.04 hereof),
the Company shall, on the date that the termination of the Executive’s
employment with the Company is effective, pay to the Executive, in one lump sum
payment, an amount equal to the sum of: (i) any monthly installments of his Base
Salary which are accrued and unpaid as of the date of the Executive’s
termination; and (ii) any bonuses accrued for but not yet paid to the Executive
for the fiscal year of the Company ending immediately prior to the fiscal year
of the Company in which the Executive’s employment is terminated. After the
amount required to be paid to the Executive by the preceding sentence has been
paid, the Company shall have no further obligation to pay the Executive any
additional Base Salary, compensation or bonuses, and, except as otherwise
provided by Section 6.07 and Section 6.08 hereof, no further obligation to pay
to or provide the

16



--------------------------------------------------------------------------------



 




Executive any other benefits.
          (b) In the event that the Executive’s employment is terminated by the
Executive as permitted by Section 3.04 hereof, and the termination is deemed to
be a “Good Reason Termination” (as defined in Section 3.04 hereof): (i) the
Company shall, on the date the termination of the Executive’s employment with
the Company is effective, pay to the Executive, in one lump sum payment an
amount equal to the sum of: (A) any monthly installments of his Base Salary
which are accrued and unpaid as of the date the termination of the Executive’s
employment is effective; and (B) any bonuses accrued for but not yet paid to the
Executive for the fiscal year of the Company ending immediately prior to the
fiscal year of the Company in which the Executive’s employment is terminated;
and (ii) the Company shall, on the earlier of the end of the six (6) month
period following the date the termination of the Executive’s employment is
effective and the date of the Executive’s death, pay to the Executive (or, in
the case of the Executive’s death, to the personal representative’s death), an
amount equal to: (A) two and one half (2.5) multiplied by (B) the sum of (I) the
Executive’s Base Salary as in effect on the date his employment is terminated;
and (II) all bonuses paid by the Company to the Executive during the twelve
(12) month period ending on the date the Executive’s employment is terminated.
After the amount required to be paid to the Executive by the preceding sentence
has been paid, the Company shall have no further obligation to pay the Executive
any additional Base Salary, compensation or bonuses and, except as otherwise
provided in Section 6.06, Section 6.07 and Section 6.08 hereof, no further
obligation to pay to or to provide the Executive any other benefits.
     6.04 Effect of Termination Due to Disability. In the event that the
Executive’s employment with the Company is terminated as a result of his
suffering of a Total and

17



--------------------------------------------------------------------------------



 



Permanent Disability as described in Section 3.05 hereof, the Company shall, on
the date that the termination of the Executive’s employment becomes effective,
pay to the Executive, in one lump sum payment, an amount equal to the sum of:
(i) any monthly installments of his Base Salary which are accrued and unpaid as
of the date the termination of the Executive’s employment as a result of his
suffering of a Total and Permanent Disability is effective; (ii) any bonuses
accrued for but not yet paid to the Executive for the fiscal year of the Company
ending immediately prior to the fiscal year of the Company in which the
Executive’s employment has been terminated; and (iii) the amount required to be
paid to the Executive pursuant to Section 5.02 above. After the amount required
to be paid to the Executive by the preceding sentence has been paid, except as
otherwise provided is Section 5.02 above and in Section 6.06, Section 6.07 and
Section 6.08 hereof, the Company shall have no further obligation to pay the
Executive any additional Base Salary, compensation, bonuses or other benefits.
     6.05 Effect of Retirement. In the event that the Executive terminates his
employment and retires as provided for in Section 3.06 hereof, the Company
shall, on the date that the termination of the Executive’s employment by reason
of his retirement becomes effective, pay to the Executive, in one lump sum
payment, an amount equal to the sum of: (a) any monthly installments of his Base
Salary which are accrued and unpaid as of the date the Executive’s retirement
becomes effective; and (b) any bonuses accrued for but not yet paid to the
Executive for the fiscal year of the Company ending immediately prior to the
fiscal year of the Company in which the Executive’s employment is terminated as
a result of his retirement. After the amount required to be paid to the
Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses and, except as otherwise provided in Section 6.06, Section 6.07 and
Section 6.08 hereof,

18



--------------------------------------------------------------------------------



 



no further obligation to pay to or provide the Executive any other benefits.
     6.06 Continuation of Group Medical Insurance Coverage. In the event that:
(a) the Executive’s employment is terminated: (i) by the Company without Cause
(pursuant to Section 3.03); (ii) by the Executive for a reason which constitutes
a Good Reason Termination (within the meaning of Section 3.04(b)); (iii) as a
result of the suffering by the Executive of a Total and Permanent Disability
(pursuant to Section 3.05); or (iv) as a result of the retirement of the
Executive; then (b) the Company shall take such action as may be necessary to
provide that: (i) beginning on the first day following the end of the six
(6) month period which begins on the date immediately the date on which the
Executive’s employment is terminated for any of the reasons specified in
Section 6.06(a) above, the Executive shall be entitled, subject to the following
provisions of this Section 6.06, to continue to participate in the group medical
insurance plans which are available exempt salaried employees employed by the
Company at the Company’s Buffalo, New York corporate offices for the remainder
of the Executive’s life; and (ii) the Executive’s spouse shall be entitled,
subject to the following provisions of this Section 6.06, to continue to
participate in the group medical insurance plans which are available exempt
salaried employees employed by the Company at the Company’s Buffalo, New York
corporate offices for the remainder of her life. Notwithstanding the foregoing,
the Company shall have no obligation to permit the Executive and his spouse to
participate in such group medical insurance plans unless the Executive pays to
the Company, on a monthly basis, the employee portion of any costs associated
with the maintenance and provision of such benefits by the Company to exempt
salaried employees of the Company’s Buffalo, New York corporate offices (or such
greater or lesser amount as may, from time to time, be required to be
contributed by exempt salaried employees of the Company’s Buffalo, New York
corporate offices toward the cost of

19



--------------------------------------------------------------------------------



 



maintaining and providing such benefits to such employees).
     6.07 Obligations Which Survive Termination.
          (a) Nothing in this Agreement shall be deemed to limit the Executive’s
rights to receive or the obligation of the Company to pay or provide for the
Executive and his beneficiaries any retirement or other benefits accrued by the
Executive at any time under the terms of any retirement plans maintained by the
Company which are subject to the requirements of ERISA or otherwise intended to
satisfy the requirements of Section 401 of the Code. In addition,
notwithstanding anything to the contrary contained in this Agreement, in the
event that the Executive’s employment is terminated, for any reason whatsoever,
the Company shall continue to be obligated to pay the Executive the full amount
accrued for his benefit under the terms of the Gibraltar 401(k) Restoration
Plan.
     6.08 Amendment of Outstanding Equity Awards.
          (a) (a) On April 1, 2005, the Company granted the Executive 45,000
restricted stock units under the terms of the Omnibus Plan as a supplement to
the retirement benefits which are available to the Executive under the
retirement plans and programs which the Executive is entitled to participate in
(such award being hereinafter referred to as the “Retirement RSU Award”). The
Company has also, on April 6, 2005, March 1, 2006 and April 27, 2007, granted
the Executive restricted stock units under the terms of the Omnibus Plan in
amounts, respectively, equal to 19,700, 22,257 and 24,839 to carry into effect a
long term incentive compensation award under the LTIP (each of such three awards
being hereinafter referred to individually as an “LTIP Award” and all such
awards being collectively the “LTIP Awards”). The Company and the Executive
intend that the terms of the Retirement RSU Award and the LTIP Awards will be
amended by this Section 6.08 to provide for issuance to the

20



--------------------------------------------------------------------------------



 



Executive of shares of common stock of the Company which would not otherwise be
issuable to the Executive upon certain terminations of the Executive’s
employment. Accordingly, notwithstanding the termination of the Executive’s
employment, the Company shall continue to be obligated to issue shares of common
stock of the Company to the Executive (or, in the case of the Executive’s death,
to the Executive’s beneficiary) under the terms of the Retirement RSU Award LTIP
Awards, in each case, as such awards are amended by the provisions of this
Section 6.08.
          (b) Notwithstanding anything to the contrary contained in the Omnibus
Plan or the Retirement RSU Award, the Company and the Executive hereby agree
that the Retirement RSU Award shall, by this Section 6.08(b), be deemed and
construed to be amended to the full extent necessary to provide that: (i) the
Restricted Units (as defined in the Retirement RSU Award) awarded to the
Executive under the terms of the Retirement RSU Award shall not be forfeited by
the Executive for any reason whatsoever (it being the intent of the Company and
the Executive to treat such Restricted Units as fully vested and nonforfeitable
on and as of the date of this Agreement; (ii) the Restrictions (as defined in
the Retirement RSU Award) on the Restricted Units awarded to the Executive under
the Retirement RSU Award shall lapse on the earlier of: (A) the date of the
Executive’s death; and (B) the end of the six (6) month period which begins on
the first day following the date the Executive’s employment with the Company is
terminated, by the Company or by the Executive, for any reason whatsoever,
including, but not limited to, a termination by the Company “for cause” (as
defined in the Retirement RSU Award) and any termination initiated by the
Executive; and (iii) the Executive’s employment with the Company shall only be
deemed and construed to have been terminated by the Company “for cause” if the
Executive’s employment with the Company is terminated for “Cause” as defined

21



--------------------------------------------------------------------------------



 



above in Section 3.02 hereof (it being the intent that the “for cause” standard
contained in the Retirement RSU Award shall be the same as the “Cause” standard
contained in this Agreement). Except as provided by the preceding provisions of
this Section 6.08(b), the terms of the Retirement RSU Award shall remain in full
force and effect.
          (c) Notwithstanding anything to the contrary contained in the Omnibus
Plan or in any of the LTIP Awards, the Company and the Executive hereby agree
that each of the LTIP Awards shall, by this Section 6.08(c), be deemed and
construed to be amended to the full extent necessary to provide that: (i) if the
Executive’s employment with the Company is terminated by the Executive under
circumstances which constitute a Good Reason Termination within the meaning of
Section 3.04(b) hereof, the Restrictions (as defined in the LTIP Awards) on the
Restricted Units (as defined in the LTIP Awards) which have not lapsed as of the
date the Executive’s employment is terminated, shall lapse on the earlier of:
(A) the date of the Executive’s death; and (ii) the end of the six (6) month
period which begins on the first day following the date the Executive’s
employment is terminated by the Executive under circumstances which cause such
termination to be a Good Reason Termination within the meaning of
Section 3.04(b) hereof; and (ii) the Executive’s employment with the Company
shall only be deemed and construed to have been terminated by the Company “for
cause” if the Executive’s employment with the Company is terminated for “Cause”
as defined above in Section 3.02 hereof (it being the intent that the “for
cause” standard contained in each of the LTIP Awards shall be the same as the
“Cause” standard contained in this Agreement). Except as provided by the
preceding provisions of this Section 6.08(c), the terms of each of the LTIP
Awards shall remain in full force and effect.
ARTICLE 7.
Miscellaneous

22



--------------------------------------------------------------------------------



 



     7.01 Amendments. This Agreement may not be amended or modified orally, and
no provision hereof may be waived, except in a writing signed by the parties
hereto.
     7.02 Assignment. This Agreement cannot be assigned by either party hereto
except with the written consent of the other.
     7.03 Prior Agreements. This Agreement shall supersede and replace any and
all prior agreements between the Company and the Executive, whether express or
implied; provided , however, that: (a) this Agreement shall not be deemed to
supercede, replace, amend or otherwise modify the terms of the Change in Control
Agreement made by and between the Executive and the Company on April 7, 2005
which agreement shall remain in full force and effect; and (b) except as
otherwise specifically provided by Section 6.08 hereof, this Agreement shall not
be deemed to supercede, replace, amend or otherwise modify the terms of the
Retirement RSU Award or the LTIP Awards. Except as specifically provided herein,
nothing contained in this Agreement shall be construed to constitute a waiver by
the Executive or his beneficiaries of any rights or claims under any existing
pension or retirement plans of the Company.
     7.04 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.
     7.05 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.
     7.06 Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered if
hand-delivered, or if mailed, five (5)

23



--------------------------------------------------------------------------------



 



business days following the deposit of any such notice in the U.S. mail system,
certified mail or registered mail, postage prepaid, addressed to the Executive
at the address first above written or if to the Company, at its address first
above written. From time to time, any party hereto may designate by written
notice any other address or party to which such notice or communication or
copies thereof shall be sent.
     7.07 Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.
     7.08 409A Savings Clause. If and to the extent that any provision of this
Agreement would result in the payment or deferral of compensation in a manner
which does not comply with the provisions of Section 409A of the Code and the
regulations promulgated thereunder, such provisions shall, to the maximum extent
possible, be construed and interpreted in a manner which will cause such
provisions to be implemented in a manner which complies with the applicable
requirements of Section 409A and the regulations promulgated thereunder so as to
avoid subjecting the Executive to taxation under Section 409A(a)(i)(A) of the
Code.
     7.09 Headings. The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the meaning or interpretation of this Agreement.
     IN WITNESS WHEREOF, the Executive and the Company have caused this
Agreement to be executed as of the day and year first above written.

            GIBRALTAR INDUSTRIES, INC.
        By:   /s/ Paul M. Murray    /s/ Henning N. Kornbrekke     Name:   Paul
M. Murray   Henning N. Kornbrekke     Title:   Senior Vice President-Human
Resources         

24